Citation Nr: 1818253	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-03 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland
 
 
THE ISSUE
 
Entitlement to an initial rating in excess of 10 percent for lumbosacral degenerative disc disease.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
  
The Veteran had active duty service from June 2004 to September 2008 and from December 2011 to January 2013.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was certified to the Board by the Baltimore, Maryland RO.  The appeal was remanded in August 2017 for further development.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
 
FINDING OF FACT
 
The Veteran's lumbosacral degenerative disc disease has not been manifested by forward thoracolumbar flexion limited to 61 degrees or less, or by a combined range of thoracolumbar motion limited to less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
 
CONCLUSION OF LAW
 
The criteria for an evaluation in excess of 10 percent lumbosacral degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Relevant Laws and Regulations
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.
 
The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Disabilities of the spine other than an intervertebral disc syndrome are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Note (6).  This Veteran is not service connected for an intervertebral disc syndrome, hence, the General Rating Formula controls.  
 
Under the General Rating Formula, a 10 percent rating is warranted when thoracolumbar forward flexion is greater than 60 degrees but not greater than 85 degrees, or when the combined range of thoracolumbar motion is greater than 120 but not greater than 235 degrees, or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A 20 percent rating is warranted when thoracolumbar forward flexion is greater than 30 degrees but not greater than 60 degrees, or when the combined range of thoracolumbar motion is not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.    
 
Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  
 
The Veteran contends that his lumbosacral degenerative disc disease warrants a rating higher than 10 percent.  He reports experiencing constant pain with certain activities, a lack of mobility, and that back pain is aggravated by prolonged standing or sitting greater than thirty minutes.  
 
In his May 2009 Notice of Disagreement the Veteran complained of having continuous problems with his lower back since discharge from military service to include a limitation of motion, and neurological problems involving occasional numbness in the front of his right thigh.
 
The Veteran's VA treatment records show complaints of chronic back pain throughout the period on appeal. 
 
In January 2009, the Veteran's spouse submitted a letter stating that his back disability caused pain with bending, and that he was noticeably less flexible.  She stated that the Veteran's back disability also hindered his ability to participate in certain activities such as sports which require twisting at the waist, his ability to stand at long periods of time, and caused pain when sneezing.
 
At a February 2009 VA examination no deformity or tenderness to palpation to the Veteran's lumbosacral spine was noted.  Forward flexion was observed to 90 degrees, with lower lumbar area pain.  Five repetitions of his thoracolumbar spine did not produce fatigue, weakness, lack of endurance or any other symptoms.  He was able to run two miles three to four times a week, but complained that playing basketball or other side to side exercises aggravated his back injury.  The appellant denied other flare-ups.  The appellant confirmed that he did not have incapacitating episodes of back pain, and that pain did not radiate into his legs; but responded that he has intermittent numbness in his right anterior thigh.
 
A May 2009 VA examination revealed forward flexion to 90 degrees, with lower lumbar pain.  He was diagnosed with lumbar degenerative disc disease based on low back and lumbar spine pain, and positive X-ray results.  As a result, the Veteran's disability was rated as 10 percent disabling based on painful motion.
 
The Veteran's October 2009 private medical records document complaints of lower back pain.  Though he stated the pain was not debilitating, he complained that his lifestyle had to change due to discomfort that would reach 7 out of 10 in severity during flare-ups.  The appellant also complained of tingling in his right thigh.  The Veteran denied  weakness or change in his ability to control his bladder.
 
November 2009 physical therapy progress notes record his complaints of pain when bending, while December 2009 physical therapy progress notes document objective and subjective improvement with minimal complaints of back pain.
 
Pursuant to the Veteran's request, the Veteran was examined again to evaluate the pain he experienced with forward flexion of his spine.  An October 2017 VA examination noted that the Veteran's lumbosacral spine showed no tenderness.  Forward flexion of his spine was recorded to 90 degrees flexion with pain.  Repeated testing yielded the same results with no additional loss of function.  The examiner did not observe pain on weight-bearing or non-weight bearing, and there was no objective evidence of pain on palpation of associated soft tissue of the thoracolumbar spine.  There was no evidence of pain on passive range of motion testing.  The Veteran denied having lower extremity numbness or tingling, however, he complained of pain that presented a "constant ache" with pain on the inside of his left leg.  At that time he did not complain of neurological problems involving numbness in the front of his right thigh, nor did the examiner observe the presence of this symptom.  The examiner opined that pain, lack of endurance, fatigability and incoordination would significantly limit functional ability with repeated use over a period of time, limiting extension to 20 degrees.  The examiner also opined that the results would be the same during a flare-up of the Veteran's condition.  Forward flexion would remain from 0 to 90 degrees.  
 
At the October 2017 examination the Veteran did not demonstrate guarding or muscle spasm.  He had less movement than normal due to limitation or blocking, as well as interference with sitting and standing, but did not have muscle atrophy or ankylosis of the spine.  The examiner found that that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner did not note the presence of scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, the Veteran did not have intervertebral disc syndrome.  Diagnostic testing of the Veteran's spine revealed spinal spondylosis which impacted the Veteran's ability to work.  The examiner found that the Veteran could only perform light physical and sedentary tasks.
 
The preponderance of the evidence is against finding entitlement to a rating higher than 10 percent for any time during the appeal.  The Board has reviewed all of the evidence of record, and at no time did the Veteran demonstrate either thoracolumbar forward flexion less than 61 degrees; a combined range of motion of the thoracolumbar spine less than 121 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even after consideration of pain, weakness, and other symptoms described in DeLuca.   Hence, there is no basis to award a higher rating.

The VA examiner found no evidence of incapacitation, or change in the range of motion of the Veteran's thoracolumbar spine measuring less than 61 degrees after three repetitions.  The Veteran has also not been found to have ankylosis of the thoracolumbar spine at any time.  There is therefore no indication that a rating higher than 10 percent is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202. 
 
The Board has considered the Veteran's competent lay statements regarding the functional impact of his lumbosacral degenerative disc disease.  See Jandreau, 492 F.3d at 1376-77.  The Veteran's statements are credible and consistent with the rating assigned.  Still, the rating assigned contemplates impairment of some physical movement and activity due to limitation of motion and pain.  Moreover, his statements must be weighed against the other evidence of record to include the specific examination findings of a trained VA examiner who possesses greater expertise and training for assessing spinal disorders.  The Board finds that the examiner's findings are of greater probative value than lay assertions.  Finally, it bears emphasizing that the rating criteria for evaluating low back disorders set forth at 38 C.F.R. § 4.71a are controlling with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

In sum, the preponderance of the evidence establishes that the Veteran's lumbosacral degenerative disc disease does not meet the criteria for a rating higher than 10 percent at any point during the period under review.  Accordingly, the reasonable doubt doctrine is not for application.  See 38 U.S.C. § 5107(b).
 
Should the appellant's lumbosacral degenerative disc disease increase in severity in the future the Veteran should file a new claim for an increased rating, and the merits of that new claim will be evaluated based on the evidence available at that time. 


ORDER
 
Entitlement to an evaluation higher than 10 percent for lumbosacral degenerative disc disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


